Citation Nr: 9921140	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
high frequency hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
April 1980.  

The issue on appeal arises from a September 1995 rating action 
entered by the aforementioned regional office (RO), in which the 
noncompensable evaluation assigned for the veteran's hearing loss 
with tinnitus was confirmed.  The veteran expressed his 
disagreement with that decision in a written statement received 
at the RO in October 1995 and, in November 1995, a statement of 
the case was issued.  In January 1996, a substantive appeal was 
received, and later that month a supplemental statement of the 
case was issued.  A hearing at which the veteran testified was 
conducted at the RO in May 1996, and a second supplemental 
statement of the case was issued in July 1997.  Thereafter, the 
case was forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  

In a June 1998 decision, the Board denied the veteran's claim for 
an increased rating for his hearing loss with tinnitus.  He 
appealed that decision to the United States Court of Veterans 
Appeals (redesignated, effective March 1, 1999, as the United 
States Court of Appeals for Veterans Claims).  In December 1998, 
following the filing of a Joint Motion for Remand by the 
Secretary of Veterans Affairs and the veteran, the Court issued 
an order which vacated the Board's June 1998 decision and 
remanded the case to the Board for readjudication.  Copies of the 
Joint Motion and of the December 16, 1998, Order, which 
constitutes the mandate of the Court, have been placed in the 
claims file.  

Shortly after issuance of the Court's Order, the case was 
received by the Board from the Court and, in June 1999, the 
veteran's representative submitted additional written argument 
with respect to the issue on appeal.  Thereafter, the case was 
forwarded to the undersigned for further review.



REMAND

The veteran has essentially contended that the impairment caused 
by his hearing loss, with tinnitus, is more disabling than 
currently reflected by the noncompensable evaluation that is 
currently assigned.  

In the above mentioned motion for remand, there were essentially 
three reasons set forth as to why it was necessary to vacate the 
Board's June 1998 decision.  First, in explaining why a 
compensable rating for the veteran's disability was not 
warranted, the Board did not discuss 1995 and 1996 private 
audiological examination reports that the veteran had submitted.  
Second, since the results set forth in the 1995 and 1996 private 
audiological examination reports conflicted with the results set 
forth in the 1996 VA examination report on which the Board relied 
in explaining its decision, there should have been additional 
medical development undertaken to reconcile the conflicting 
clinical findings.  Third, the Board failed to consider whether a 
separate disability rating for tinnitus was warranted.  

Although it might be possible for the Board to cure on its own 
the failure to discuss 1995 and 1996 private audiological 
examination reports, and to consider a separate rating for 
tinnitus, it will be necessary to return the case to the RO in 
order to undertake the additional medical development required to 
reconcile the conflicting clinical findings between the private 
medical reports and the VA report.  

In addition to the foregoing, the Board notes that the criteria 
for evaluating impairment of auditory acuity have been changed, 
effective in June 1999.  64 Fed. Reg. 25,206 (May 11, 1999).  In 
this regard, the Court has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, even where 
certain new rating criteria became effective after the appellant 
filed his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more favorable 
to the claimant than the earlier provisions.  

The Secretary has not made a determination as to whether the 
prior regulations pertaining to rating impairment of auditory 
acuity are more or less favorable to an appellant than the new 
regulations.  Thus, to ensure fairness, it will be necessary to 
consider both sets of regulations in evaluating the veteran's 
disability.  In this case, however, the RO has not had the 
opportunity to consider the veteran's disability in light of the 
new criteria.  That will have to be accomplished prior to the 
Board entering its final determination.  

Under the circumstances described above, this case is remanded to 
the RO for the following action:  

1.  The RO should contact the veteran and ask him to 
identify those locations at which he has received any 
treatment for his bilateral hearing loss with 
tinnitus, since 1995.  Then, after obtaining any 
appropriate authorization, the RO should attempt to 
obtain, and associate with the claims file, copies of 
any records the veteran has identified that are not 
already in its possession.   

2.  Next, the veteran should be scheduled for an 
audiology examination, the purpose of which is to 
determine the extent of the veteran's hearing loss for 
VA purposes.  The claims file should be furnished the 
person conducting this evaluation, and notation to the 
effect that the claims file was reviewed should be 
included in any report provided.  In addition, in 
conducting this evaluation, any indicated tests or 
studies should be accomplished, and the report of the 
examination should include a discussion that explains 
any inconsistency or conflict present between the 
clinical findings set forth on any private 
audiological evaluation report and on any VA 
audiological evaluation reports of record since 1994.  
In particular, any conflict between the clinical 
findings set out on the November 1995 and April 1996 
audiological evaluation reports of Robin E. Rosen, 
M.A., and the May 1996 VA audiological evaluation 
report, should be explained to the extent possible.  
In offering this explanation, a complete rationale for 
any opinion provided should be set forth, together 
with citation to appropriate supporting records.  

3.  Upon completion of the above, the RO should review 
the evidence, and ensure that all of the foregoing 
development actions have been conducted and completed 
in full.  If any development is incomplete (for 
example, if any requested opinions are not provided), 
appropriate corrective action should be taken.

4.  Next, the RO should review the evidence of record 
and enter its determination as to whether an increased 
rating is warranted for the veteran's bilateral 
hearing loss with tinnitus.  In doing so, the RO 
should determine whether a separate rating is 
warranted for tinnitus.  In addition, the RO should 
determine whether the regulations regarding the 
evaluation of impairment of auditory acuity in effect 
prior to June 10, 1999, or those in effect on and 
after that date are more favorable to the veteran, and 
then apply the more favorable regulations when making 
its decision.  If any determination remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case, which 
should contain a citation to the regulations and 
criteria regarding auditory acuity that were in effect 
prior to, and since June 1999.  Thereafter, the 
veteran and his representative should be given a 
reasonable opportunity to respond, before the case is 
returned to the Board for further review.

By this Remand, the Board intimates no opinion as to the ultimate 
outcome of this case, and although the veteran need take no 
action unless otherwise notified, he may furnish additional 
evidence and argument while the case is in Remand status.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



